Title: Edward Graham to Thomas Jefferson, 24 January 1818
From: Graham, Edward
To: Jefferson, Thomas


                    
                        
                            Sir
                            Lexington
Jany 24th 1818
                        
                        In compliance with the request of your letter of the 8th Inst I send you a copy of my field notes taken in surveying your N. Bridge tract of land. No doubt, I think, need be entertained that we found the Right corners until we came to the end of the third line. The true corner there I am well convinced is gone. The two “Black oaks” are upwards of 3 poles too far to the left, and here of course the difficulty of ascertaining the true line commences.
                        I would transmit to you, as you request, a copy of the Original courses of Greenlee’s survey & also of the inclusive survey, if the former could be had in the surveyor’s office of this county; but Greenlees survey was made before Rockbridge county existed. A copy record of the survey I suppose in the can be found in the surveyor’s of Botetourt county, but some difficulty may arise in finding it, as, from the best information I can obtain, the survey was not made in the name of Greenlee, but in the name of the person from whom Greenlee or his predecessor purchased. I doubt whether there be any old inhabitant of the country, now living in the neighbourhood, who can Recollect the occupants of the land previous to Greenlee. Mrs Ochiltree (now Mrs Leyburn) assured me that She was not in possesion of the old patent; but a brother of hers told me he thought it was in the neighbourhood. If it is likely to operate against them, it will not be produced. I will endeavour to ascertain in whose name the original survey was made & to whom the original patent issued. If I succeed in this, the courses can be found in some of the offices.
                        It is probable I can aid you in ascertaining the lines almost any time next Summer, by having a few days previous notice.
                        
                            Sir yrs respectfully
                            Edw: Graham
                        
                    
                    
                        P:S: My fee for surveying your land is five dollars, which Patrick has promised to pay—should he not, you can do it next Summer when you are at the Bridge, it being not worth while for you to transmit an order, as you propose, to your merchant in Lynchbugh for so small a sum.
                        
                            E: Graham
                        
                    
                